Citation Nr: 1128435	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for bilateral hearing loss for the period prior to April 11, 2011.

2.  Entitlement to an evaluation in excess of 20 percent disabling for bilateral hearing loss for the period beginning April 11, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1957 to May 1960 and from November 1990 to July 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

In February 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in March 2011 when it was remanded for further development.  In a March 2011 rating decision, the RO assigned a 10 percent initial rating for bilateral hearing loss.  In May 2011, another rating decision was issued, assigning a 20 percent rating, effective April 22, 2011.  Because the increase in the evaluation of the Veteran's bilateral hearing loss disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in August 2006 show that the Veteran had level II hearing in his right ear and level VI hearing in his left ear.

2.  The results of April 2011 VA audiometric tests show that the Veteran had level I hearing loss in his right ear and level VII hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss for the period prior to April 11, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2010).

2.  The criteria for an evaluation in excess of 20 percent disabling for bilateral hearing loss for the period beginning April 11, 2011, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in substantiating his claim under 38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records and his August 2006 and April 2011 VA examination reports have been associated with the claims folder.  The Veteran has not notified VA of any additional available relevant records with regard to the claim decided, below.  VA has done everything reasonably possible to assist the Veteran.  A remand for further development of this claim would serve no useful purpose.  VA has satisfied its duty to assist the Veteran and further development is not warranted.

The Veteran was also afforded a Board hearing in February 2011 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ discussed with the Veteran facts relating to the elements of the pending claim that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  In fact, the Veteran was able to provide pertinent evidence as to the current severity of his symptoms, which was considered in this decision. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Initial Rating

The Veteran filed his claim for entitlement to service connection for bilateral hearing loss in March 2006.  Service connection was awarded for the right ear by way of the August 2006 rating decision, and service connection for the left ear was denied.  The Veteran perfected an appeal of this rating decision.  In March 2011, the Board granted service connection for the left ear, thus making this a bilateral hearing loss disability.  A 10 percent initial rating was awarded by way of the March 2011 rating decision, and a May 2011 rating decision increased that rating to 20 percent, effective, April 22, 2011.  The Veteran continues his appeal.  Thus, the question at issue in this appeal is whether a rating in excess of 10 percent is warranted prior to April 22, 2011, and whether a rating in excess of 20 percent is warranted thereafter.  The Veteran's disability is assigned under Diagnostic Code (DC) 6100. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule provides a table (Table VI) for the purpose of determining a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2010).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the volume at which a person can hear pure tones at several frequencies, called the pure tone threshold, and the person's ability to recognize a percentage of a specified list of words spoken in a prescribed way, called speech discrimination.  The data is plotted on a table, and the result for each ear is plotted on another table to determine overall hearing impairment.  Tables VI, VIA, and VII are provided for the Veteran's convenience.

Table VI
Numeric designation of hearing impairment based on pure tone threshold average and speech discrimination.

% of
discrim-
ination
Pure tone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on pure tone threshold average.

Pure tone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2010).

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

Here, the evidence available for review as to the audiological findings related to the Veteran's hearing loss throughout the course of this appeal and for the year prior to his March 2006 claim, includes August 2006 and April 2011 VA examination reports.  Each is discussed in turn, below.

In August 2006, the Veteran's pure tone thresholds, in decibels, as noted in the private examination, with charted results, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
55
70
LEFT
25
75
85
90

Again, pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2010).  In April 2006, therefore, pure tone threshold average on the right was 45, and on the left was 69.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear, and 76 percent in the left ear.  The mechanical application of the above results compels a numeric designation of II in the right ear and IV in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation actually warrants a noncompensable rating under Table VII.  However, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, then the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  As noted above, the left ear had puretone threshold of 25 at 1000 Hertz and 75 at 2000 Hertz, thus 38 C.F.R. § 4.86(b) applies.  The puretone threshold average of 69 for the left ear, warrants a Roman numeral designation of V, and therefore a VI when elevated to the next higher Roman numeral.  The mechanical application of these results to Table VII warranted the assignment of a 10 percent rating.  Thus, the currently assigned 10 percent rating was appropriate at this time.

In April 2011, the Veteran was afforded his most recent VA examination.  His pure tone thresholds, in decibels, as noted in that examination report, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
65
80
LEFT
30
95
90
90

Thus, in April 2011, pure tone threshold average on the right was 54, and on the left was 76.  Speech recognition ability at this time was noted as 92 percent in the right ear, and 60 percent in the left year.  The mechanical application of these findings results in a numeric designation of I in the right ear and VII in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation does not warrant a rating in excess of 20 percent under Table VII.  Again, 38 C.F.R. § 4.86(b) applies for the left ear, since puretone thresholds were 30 at 1000 Hertz, and 90 at 2000 Hertz.  The Roman numeral designation for the left ear under Table VIa is VI, and VII when elevated to the next higher Roman numeral.  The mechanical application of these results to Table VII also fails to show that a rating in excess of 20 percent is warranted.  

The Board notes that the Veteran was provided audiological examinations that were adequate for rating purposes.  VA regulation requires an examination including a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test, and without the use of hearing aids.  38 C.F.R. § 4.85(a).  These requirements are met in the VA examinations described above.  The Board again notes that this evaluation is purely according to a prescribed mechanical formula.  In such a case, there can be no question as to whether hearing loss more nearly approximates the disability picture of the next higher rating.  See 38 C.F.R. § 4.7 (2010).  

As noted above, a disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  When examined as a whole, the medical evidence of record shows that the staged ratings presently assigned are in fact warranted in this case.  There is, however, no evidence that the assigned 10 percent rating is less than adequate between the effective date of March 2, 2006, and April 22, 2011, and there is no evidence that a rating in excess of the Veteran's presently assigned 20 percent rating since April 22, 2011, is warranted.  

Finally, the Veteran's hearing loss does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2010) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization that would warrant an extraschedular evaluation.  The rating criteria contemplate his disability and are thus adequate to evaluate this claim so referral is not warranted.  

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the August 2006 and April 2011 VA examination reports contain a detailed description of the Veteran's subjective complaints.  The April 2011 examiner specifically concluded that the Veteran's hearing loss would significantly impact his occupational functioning, but did not conclude that his hearing loss disability impaired his ability to work in all work environments.  The Board has also considered the written statements the Veteran submitted in support of his claim.  Although the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.


ORDER

Entitlement to an initial evaluation in excess of 10 percent disabling for bilateral hearing loss for the period prior to April 11, 2011, is denied.

Entitlement to an evaluation in excess of 20 percent disabling for bilateral hearing loss for the period beginning April 11, 2011, is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


